Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on December 13, 2019. Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Omar, US-PGPub No.  20150149220 in view of Dong et al “Dong”, US-PGPub No. 20140006324. 
As per claims 1 and 20 , Omar teaches a prediction method and system for anticipating user action by a contact center system  (Paragraph(s) [0016], [0029], [0084]), comprising: 
15a processor (Paragraph(s) [0033]); and 
memory storing instructions that  (Paragraph(s) [0033], [0135]), when executed on the processor, cause the processor to perform: 
receiving, by the processor of the contact center system, a first signal from an end user device in communication with the contact center system, the first signal being indicative of an event associated with a user journey, the user journey comprising a plurality of events  (Fig. 3, Paragraph(s) [0020], [0042-
identifying, by the processor, a subset of the plurality of events of the user journey as a plurality of input events (Paragraph(s) [0032]); 
predicting, by the processor, a next event associated with the user journey based on the plurality of input events (Paragraph(s) [0016], [0029], [0049-0050]; identifying options to accommodate any impact on existing travel); and 
generating, by the processor, a second signal for transmission to the end user device, the second signal comprising data corresponding to the next event (Paragraph(s) [0016], [0077-0079]; in step 928, the TSPI module may generate a reservation request for an authorized best option… in step 936, the EAC module may instruct the GC module to notify traveler about the updated travel plan record. At step 938, the EAC module may consult the traveler profile and instruct the GC module to generate notifications to a traveler community as per the traveler profile).
Omar fails to explicitly teach predicting based on machine learning.
However, Dong discloses predicting based on machine learning (Paragraph(s) [0039], [0045]; predictive model)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Omar to include an integrated predictive model to effectively predict events change based on a location and time as taught by Dong (Paragraph [0005]).
As per claim 2, Omar teaches the method of claim 1, wherein each one of the plurality of input events comprises a record of user activity at a particular time, the record comprising at least one of a user identifier, a timestamp, a URL address, and a location coordinate (Paragraph(s) [0028], [0041]).
As per claim 3, Omar teaches the method of claim 1, wherein the identifying the plurality of input events comprises: 
identifying, by the processor, the plurality of input events as a subset of events from among k-combination subsets of the plurality of events of the user journey, where k is an integer greater than zero and less than or equal to a number of events of the user journey (Paragraph(s) [0016], [0032], [0050]).
As per claim 4, Omar teaches the method of claim 1, wherein the predicting the next event comprises: 
maintaining, by the processor, a statistical model modeling a correlation of a plurality of first events to a most probable event to follow the plurality of first events (Paragraph(s) [0026], [0028], [0050]); 
receiving, by the processor, a first predicted event to follow events of the user journey correlated to the plurality of input events, and a first confidence level of the first predicted event (Paragraph(s) [0017], [0060]); 
determining, by the processor, whether the first confidence level is above a threshold (Paragraph(s) [0060]); and 
in response to determining that the first confidence level is above the threshold: identifying, by the processor, the first predicted event to follow the events of the user journey as the next event (Paragraph(s) [0017], [0028]).
Omar fails to explicitly teach providing, by the processor, the identified plurality of input events of the user journey to the statistical model.
However, Dong discloses providing, by the processor, the identified plurality of input events of the user journey to the statistical model (Paragraph(s) [0039])
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Omar to include the use of statistical model for determining the dependence between the predetermined condition and the event occurring at a specific location based on the information describing the event as taught by Dong (Paragraph [0039]).
As per claim 6, Omar fails to explicitly teach wherein the statistical model is a neural network or a deep neural network trained with a plurality of user journeys.
However, Dong discloses wherein the statistical model is a neural network or a deep neural network trained with a plurality of user journeys (Paragraph(s) [0039], [0067]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Omar to include the use of statistical model for determining the dependence between the predetermined condition and the event occurring at a specific location based on the information describing the event as taught by Dong (Paragraph [0039]).
As per claim 7, Omar teaches the method of claim 1, wherein, the next event has a probability of occurrence greater than a threshold (Paragraph(s) [0017]).
As per claim 9, Omar teaches the method of claim 1, wherein the second signal is configured to prompt the end user device to present the user with an option of navigating to the next event (Paragraph(s) [0059], [0083]).
As per claim 10, Omar teaches the method of claim 1, further comprising: 
monitoring, by the processor, user activity to construct the user journey (Paragraph(s) [0020], [0032]).
As per claim 11, Omar teaches the method of claim 1, wherein the end user device comprises a tracker configured to monitor activity of a user, to generate the event corresponding to the activity, and to generate the first signal corresponding to the event for communication to the contact center system (Paragraph(s) [0032], [0041]).
As per claim 12, Omar teaches the method of claim 11, wherein the tracker comprises a browser extension or a web proxy configured to monitor online activity of the user (Paragraph(s) [0124-0125], [0127]).
As per claim 13, Omar teaches a method of establishing communication between a user and a contact center system of a trusted entity of the user (Paragraph(s) [0016], [0041]), the method comprising: 
receiving, by a processor, a first signal from an end user device, the first signal being indicative of an event associated a user journey, the user journey comprising a plurality of events (Fig. 3, Paragraph(s) 
identifying, by the processor, a subset of the plurality of events of the user journey as a plurality of input (Paragraph(s) [0032]); 
predicting, by the processor, an occurrence probability of a preset event of a plurality of preset events based on the plurality of input events, the preset event being defined by the trusted entity of the user (Paragraph(s) [0016], [0029], [0041], [0049-0050]; identifying options to accommodate any impact on existing travel); and 
generating, by the processor, a second signal for transmission to a server of the contact center system of the trusted entity, the second signal comprising data corresponding to the user, the preset event, and the occurrence probability event (Paragraph(s) [0016], [0041], [0077-0079]; in step 928, the TSPI module may generate a reservation request for an authorized best option… in step 936, the EAC module may instruct the GC module to notify traveler about the updated travel plan record. At step 938, the EAC module may consult the traveler profile and instruct the GC module to generate notifications to a traveler community as per the traveler profile).
Omar fails to explicitly teach predicting based on machine learning.
However, Dong discloses predicting based on machine learning (Paragraph(s) [0039], [0045]; predictive model)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Omar to include an integrated predictive 
Claim 14 is rejected under the same rationale as claim 2. 
Claim 15 is rejected under the same rationale as claim 3. 
Claim 16 is rejected under the same rationale as claim 4. 
As per claim 17, Omar teaches the method of claim 13, wherein the second signal is configured to prompt the trusted entity to initiate interaction with the user in response to the occurrence probability being above a threshold (Paragraph(s) [0017], [0031], [0060]).
Claim 18 is rejected under the same rationale as claim 4. 
As per claim 19, Omar teaches the method of claim 18, further comprising: 
generating, by the processor, third signals for transmission to servers of contact center systems of ones of the plurality of unaffiliated entities other than the trusted entity, each one of the third signals comprising data corresponding to the user, one or more corresponding preset events of the plurality of preset events, and one or more corresponding occurrence probabilities (Paragraph(s) [0016], [0020], [0022], [0061]).

Allowable Subject Matter 
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454